FOR IMMEDIATE RELEASE April 30, Contact:Jesus R. Adia President and Chief Executive Officer (718) 677-4414 Flatbush Federal Bancorp, Inc. Reports Earnings for Quarter Ended March 31, Brooklyn, NY – Flatbush Federal Bancorp, Inc. (the “Company”), (OTC Bulletin Board: FLTB), the holding company of Flatbush Federal Savings and Loan Association (the “Association”), announced a consolidated net income of $324,000, or $0.12 per share, for the quarter ended March 31, 2009 as compared to a net income of $2,000, or $0.001 per share, for the same quarter in 2008. The
